Citation Nr: 0907669	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which granted service connection for 
bilateral hearing loss and assigned a 0 percent 
(noncompensable) evaluation effective August 2003.  

The Veteran testified at an April 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in October 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  VA audiometric testing performed in April 2004 revealed 
Level I hearing loss in the right ear and Level II hearing 
loss in the left ear.  

2.  VA audiometric testing performed in November 2008 
revealed Level I hearing loss in the right ear and Level I 
hearing loss in the left ear.  

3.  Puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006 
and October 2007 letters.  The RO readjudicated the case in a 
December 2008 supplemental statement of the case.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  The Board remanded the 
claim in October 2007 for a VA audiological examination and 
interpretation of September 2006 VA audiological data.  A VA 
audiological examination was completed in November 2008.  The 
examination report includes the examiner's interpretation of 
September 2006 audiological data as well as current 
audiological data in non-graphical form.  The Board finds 
that the RO has substantially complied with the October 2007 
remand order.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment. Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment. When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2008).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately.  Id.

On the authorized audiological evaluation in April 2004, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
10
15
LEFT
35
30
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

A graph of the a September 2006 audiogram, associated with an 
evaluation for hearing aids has been associated with the 
clams file, but may not be evaluated by the Board.  See Kelly 
v. Brown, 7 Vet. App. 471, (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Speech audiometry, completed at the time 
of that evaluation, revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

During the Veteran's April 2007 travel Board hearing, he 
described his current difficulties with his hearing loss, and 
indicated that his disability had increased in severity.  As 
such, the Veteran was afforded an additional VA examination 
to determine the current level of his hearing loss 
disability. 

On the authorized audiological evaluation in November 2008, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
5
15
LEFT
30
15
15
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

The November 2008 examination report included a review of the 
September 2006 VA audiometric evaluation.  The examiner 
interpreted the evaluation to show normal hearing in the 
right ear and sensorineural hearing loss in the left, with a 
rising configuration from low to mid, then sloping again in 
the high tones.  At the time of the November 2008 evaluation, 
the Veteran was diagnosed with right ear hearing within 
normal limits at all test frequencies; and left ear moderate 
rising to mild sensorineural hearing loss at 500 to 1000 
Hertz, normal at 2000 to 3000 Hertz, and sloping to mild high 
frequency sensorineural hearing loss at 400 Hertz.  The Board 
finds that the November 2008 VA examiner's interpretation of  
September 2006 audiometric results were consistent with 
findings from the November 2008 examination, with no 
significant change in hearing loss noted by the examiner.  

The April 2004 VA audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (13 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of II for the left 
ear (34 decibel puretone threshold average, and 88 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  

The November 2008 VA audiometric findings, applied to Table 
VI, yield a numeric designation of I for the right ear (9 
decibel puretone threshold average, and 94 percent speech 
discrimination), and a numeric designation of I for the left 
ear (23 decibel puretone threshold average, and 96 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  

Both April 2004 and November 2008 VA audiometric findings 
produce a zero percent evaluation for hearing impairment.  
Thus, the Board finds that the Veteran's bilateral hearing 
loss was properly assigned a zero percent evaluation.

Puretone thresholds reported on the Veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected hearing 
loss.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


